Citation Nr: 0214190	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  00-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
an automobile.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have loss or loss of use of either 
foot or loss or loss of use of either hand as a result of 
service-connected disability.  

2.  Permanent impairment of vision involving either eye as a 
result of service-connected disability is not shown.  

3.  Ankylosis involving either hip or knee as a result of 
service-connected disability is not shown.  


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance and eligibility 
for adaptive equipment for an automobile have not been met.  
38 U.S.C.A. §§ 3901, 3902(b)(2), 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.808 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and a supplemental statement of 
the case, as well as a February 2001 letter, informing them 
of the VCAA, the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, and the reasons for the denial of his claim.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran's treatment records have been obtained and he has 
been afforded a personal hearing.  A medical opinion has also 
been obtained.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In order to establish basic entitlement to financial 
assistance in purchasing an automobile or other conveyance, 
it must be demonstrated that the veteran's service-connected 
disability includes the loss or permanent loss of use of one 
or both feet, the loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes to 
the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. 
§ 3.808.  However, the Board's review of the record 
demonstrates that none of these elements is established.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or balance and propulsion, etc., in the case of 
the foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2001).  

The record reflects that service connection has been 
established for bilateral pes planus, evaluated as 10 percent 
disabling.  

The report of a December 1997 VA examination reflects 
diagnoses including peripheral vascular disease that was 
nonservice connected and bilateral pes planus that was 
service connected, left worse than the right.  

The record reflects that the veteran underwent an amputation 
of the right leg.  A January 2002 VA medical opinion 
indicates that this amputation was secondary to peripheral 
vascular disease.  It indicates that there was no 
relationship between the vascular occlusive disease and the 
physical limitations associated with pes planus.  

There is no competent medical evidence indicating that the 
veteran experienced the loss of use or loss of either of his 
feet or hands or that he has any permanent visual impairment 
related to service-connected disability.  There is no 
competent medical evidence associating the amputation of the 
veteran's right leg with service-connected disability.  There 
is competent medical evidence indicating that there is no 
relationship between the amputation of the right leg and the 
veteran's service-connected pes planus.  Further, there is no 
competent medical evidence indicating that the veteran 
experiences ankylosis of either knee or hip that is related 
to service-connected disability that might otherwise render 
him eligible for adaptive equipment for an automobile 
pursuant to 38 U.S.C.A. § 3902(b)(2) (West 1991).  

On the basis of the above analysis, there is competent 
medical evidence that is against a finding that there is any 
relationship between the service-connected pes planus and the 
veteran's loss of his right foot and there is no competent 
medical evidence that would support such a relationship.  The 
veteran's statements that there is a relationship between his 
service-connected pes planus and his loss of his right foot 
is not probative because the veteran, as a lay person, is not 
qualified to offer a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, a 
preponderance of the evidence is against the award of 
financial assistance in the purchase of an automobile or 
other conveyance and eligibility for adaptive equipment for 
an automobile.  



ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and eligibility for adaptive 
equipment for an automobile are denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


